Citation Nr: 1512520	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for an irregular heartbeat disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the noncompensable rating assigned for a service-connected irregular heartbeat disorder.

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the record.  The VLJ who conducted the March 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in an August 2012 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran indicated he wished to have an additional hearing, which was held in March 2013 before the undersigned VLJ.  This transcript is also of record.

In June 2011, September 2012, and November 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal; it has now been returned to the Board.  The Board finds that the November 2013 remand instructions were substantially complied with.

In a January 2014 rating decision, service connection was granted for cardiomyopathy as secondary to the service connected disability of hypertension, previously claimed as a heart disability other than an irregular heartbeat disorder, and no appeal has been initiated on a "downstream issue".  Thus, there is no matter before the Board involving a service-connected heart disability other than the irregular heartbeat disorder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.



FINDING OF FACT

For the entire appeal period, the Veteran's irregular heartbeat disorder is not manifested by permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.


CONCLUSION OF LAW

The criteria for a compensable rating for an irregular heartbeat disorder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.104, Diagnostic Codes (DCs) 7099-7010 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation for an irregular heartbeat, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2008 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the July 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  38 U.S.C.A. § 5103A(a), (b), (c), (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including VA treatment records and private treatment records.  

VA cardiovascular examinations were conducted in April and October 2008, and in December 2013 (with a January 2014 addendum).  The Board has reviewed the reports of those examinations and opinion, and finds that they are adequate.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's March 2011 and March 2013 Board hearings.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided. 

Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.




Background 

Private treatment records from D.L.L., M.D., dated in July 2005 note that the Veteran had undergone a cardiac work up when in the service in the Far East because of a grossly abnormal electrocardiogram.  The examiner noted that this apparently did not include cardiac catheterization.  It was noted that the Veteran was currently free of symptoms.  Risk factors for coronary artery disease included smoking, hyperlipidemia, and hypertension.  

On examination the Veteran was described as mildly obese with blood pressure of 150/98 and heart rate of 70.  There were no corneal arci.  There was no jugular venous distention.  Both carotids were brisk and equal and without bruits.  His chest was clear.  There was evidence of left ventricular enlargement.  A fourth heart sound was present with a normal first and a normal second sound.  A soft systolic murmur was noted at the left sternal border.  There were no snaps, clicks, rubs, or diastolic murmurs.  The remainder of the examination was negative.  The electrocardiogram revealed leftward axis, deep T-waves in lead V-2 and V-3 and T-inversion in lead V-6 (left ventricular enlargement and probably old septal infarct).  Echocardiogram showed severe concentric left ventricular hypertrophy.

At an April 2008 VA examination, the Veteran reported that he was seen by cardiac consultants in Japan in the mid-1980s because of chest pains and palpitation.  Irregularity of heartbeat was noted then, and had continued to occur intermittently since first noted.  He reported occasional episodes of palpitations, and his most recent evaluation was performed in 2005 by his private cardiologist at Medical City Dallas.  The Veteran reported that an exercise myocardial perfusion scan in the past was abnormal.  The examiner noted that exercise myocardial profusion scan sonographic data was suggestive of myocardial myopathy rather than localized cardiac disease.  The examiner indicated that arrhythmia had been termed sinus arrhythmia, and that past evidence noted left ventricular hypertrophy.

The Veteran denied a current history of having angina, dyspnea, paroxysmal nocturnal dyspnea, dizziness or syncopal feelings, but reported fatigue at the end of the day.  The only cardiac problem experienced was that of the "irregular rhythm" first noted in the military.  There was no history of myocardial infarction, congestive heart failure or acute rheumatic heart disease.  The examiner noted there was no history of coronary surgery, bypass, stents or angioplasty.  The examiner noted no history of any valvular disease, endocarditis or pericarditis to preclude exercise testing.  The Veteran had left ventricular hypertrophy associated with hypertension.  There was a suspicion of "cardiomyopathy" from the evaluation in 2005 at Medical City Dallas.  No history of hyperthyroid heart problems or atrial fibrillation was noted.

The examination results showed sinus arrhythmia with first degree AV block and some ST T-wave changes noted on cardiogram.  His pulse ranged from 57 to 65. VA echocardiogram of April 2008 showed mildly dilated left atrium, concentric left ventricular hypertrophy, normal wall motion, and left ventricular ejection fraction of 65 percent with no valve disease.  It was noted that the Veteran was known to have some ill-defined chest pain that was not typical of angina and palpitation.  The examiner noted that the irregularity of the heart that was noted initially in Japan was diagnosed as sinus arrhythmia, and the Veteran continued to have that intermittently.  There was no chronic heart failure, no history of valvular disease, endocarditis or pericarditis.  There was no clinical evidence of myocardial infarction, prior valve replacement, bypass, surgery, or transplantation.  The heart size and rhythm were normal.  There was no evidence of congestive heart failure.  The Veteran indicated that he was going to return to his private doctor to have a stress test and echo after having his blood pressure controlled.  

A VA echocardiogram conducted on April 24, 2008 showed mildly dilated left atrium, concentric left ventricular hypertrophy, normal wall motion, and left ventricular ejection fraction of 65 percent with no valve disease.

At an October 2008 VA cardiovascular examination, the examiner noted that the Veteran was found to have sinus arrhythmia and subsequently was evaluated by a doctor at Medical City in Dallas, with electrocardiogram evidence of old aortoseptal infarction.  It was noted that the Veteran had been known to have some ill-defined chest pain that was not typical of angina and palpitation.  The examiner noted that the irregularity of the heart that was noted initially in Japan was diagnosed as sinus arrhythmia, and the Veteran continued to have that intermittently.

The examiner noted that on evaluation by cardiologists at Medical City, a perfusion scan was done with an impression of myocardial myopathy rather than localized disease.  MET (metabolic equivalent) assessment at the time in 2005 was 7-8.  The Veteran used to smoke cigarettes one to one and a half packs a day, but he quit smoking 15 years ago.  The Veteran had an occasional alcoholic beverage.  He walked three-quarters of a mile four times a week on his job as an electric technician over the last nine years.  The examination showed that the veins were flat in the neck and there were no carotid bruits.  The thyroid was not enlarged and there were no cervical nodes.  The heart was not enlarged to examination; rate was 80 with regular rhythm with no murmurs.  There were no femoral nodes or femoral bruits.  The extremities showed a trace edema of the ankles and feet and the pulses were normal.  The impression was hypertensive cardiovascular disease, compensated Class III with MET assessment estimate at 6.0.

The examiner noted no history of valvular heart disease, endocarditis, pericarditis, peri-cartilage adhesions, or syphilis.  The examiner noted that the Veteran had been diagnosed since the mid-1980s as having heart disease on the basis of an EKG showing an old aortoseptal infarction, although there was no history of his having had a heart attack.  The examiner also noted that the Veteran had no prior heart surgery, and that prior echocardiograms had shown concentric left ventricular hypertrophy.  There was no chronic heart failure, no history of valvular disease, endocarditis, or pericarditis in the Veteran.  There was no clinical evidence of myocardial infarction, although the Veteran's EKG showed evidence of old aortoseptal infarction.  There was no prior valve replacement, bypass surgery, or transplantation.  There was no history of thyroid disease or other endocrine disease.

The Veteran's heart size and rhythm were normal.  Heart sounds were normal and there was no evidence of congestive heart failure.  The examiner noted that X-rays of the chest and EKG would be scheduled.  The Veteran stated that he wished to go back to his private doctor to have the stress test and echo after having his blood pressure controlled.  X-rays taken in October 2008 showed heart size upper normal limits with no CHF (congestive heart failure).  Lungs were clear and there was no pleural effusion or pneumothorax.

At his March 2011 Travel Board hearing, the Veteran testified that he was currently taking two medications for his heart condition.  The Veteran testified that he sometimes felt fluttering and the heart skipping.  The Veteran indicated that his doctors believed he had suffered a heart attack.

A letter from Dr. D.L.L. to A.S., M.D. dated in August 2011 notes that he saw the Veteran after a referral because of a grossly abnormal electrocardiogram and hypertensive heart disease.  It was noted that the Veteran was a known diabetic and had the usual hyperlipidemia as well as severe hypertension.  The Veteran reported no chest pain, shortness of breath, PND, orthopnea, palpitations, edema, presyncope, or syncope.  On examination, the Veteran was noted as mildly obese with a blood pressure of 170/95, and a heart rate of 60.  There were no corneal arei and no jugular venous distention.  Both carotids were brisk and equal.  There were no carotid bruits.  Examination of the chest wall was negative.  The quality and amplitude of the breath sounds was quite normal and there were no adventitious sounds such as rales, rhonchi, or rubs.  Cardiac examination revealed left ventricular hypertrophy but no right ventricular hypertrophy.  Both first and second heart sounds were loud and there was a fourth heart sound, but fortunately no third heart sound was present.  A soft diastolic murmur was noted both at the apex and the left sternal border.  There were no renal or abdominal bruits.  His femoral pulses were easily palpable.  The electrocardiogram was grossly abnormal with widespread T-wave inversion and decrease in R-wave voltage.  Dr. D.L.L. indicated that he added hydrochlorothiazide once daily and had arranged a noninvasive cardiac workup.

At his March 2013 VA Travel Board hearing, the Veteran testified that he was being treated by his family doctor along with his heart specialist.  The last stress test the Veteran had was in 2008 by his personal physician.  He indicated that he took his medication and tried to get some exercise and tried to stay healthy.  The Veteran also indicated that he was working.

At his December 2013 VA examination, the Veteran reported that his last stress test was two years ago and that he was unsure of the results.  Currently, he felt heart flutters associated with fatigue and difficulty with strenuous physical activity.  He reported chest pain that he could not describe that occurred with sitting or activity; the pain might last a few seconds to a minute.  The examiner noted that the Veteran had a silent myocardial infarction of undeterminate date diagnosed on echocardiogram and EKG in September 2001.  It was noted that the Veteran had left ventricular hypertrophy and heart arrhythmia.  Medication was required for control of his heart condition.  The examiner noted atrioventricular block I degree with intermittent (paroxysmal) arrhythmia with no evidence of episodes of arrhythmia within the last year.  EKG results showed hypertrophy and ischemia.  His heart rate was 63 and his heart rhythm and sounds were regular.  X-rays showed the cardiac silhouette enlarged and cardiomegaly was diagnosed.  The examiner opined that after careful review of the Veteran's service treatment records, private medical records, and VA medical records from the time in service to current date along with the findings on the compensation and pension evaluation, there was no evidence or supporting medical documentation to make the diagnosis of supraventricular tachycardia, paroxysmal atrial fibrillation or permanent atrial fibrillation.  The examiner also answered the question as to whether it was at least as likely or not that the Veteran had a heart disorder that was caused or chronically worsened by his service connected irregular heartbeat disorder.  The examiner opined that according to medical literature, heart arrhythmias are usually a result of an underlying heart disorder and not the other way around.  Therefore, the Veteran's first degree AV block was more than likely a result of his underlying ischemia.  His heart arrhythmia, first degree AV block did not cause his myocardial infarction or heart ischemia.  An AV block in conjunction with myocardial infarction or ischemia can increase the Veteran's risk for atrial fibrillation and congestive heart failure.  The examiner noted that the Veteran did not have supporting documentation for these diagnoses.

The examiner also opined on the Veteran's service connected disabilities and his ability to work.  The examiner stated that the Veteran had hypertension, cardiomegaly, left ventricular hypertension, myocardial ischemia and AV block of the first degree.  Having said this and reviewing the Veteran's interviewed METs of 3-5, the Veteran would not be able to work a job that required any physical labor.  The examiner noted that the Veteran's diabetes was fairly controlled and his blood pressure was normal during his examination.  It was also noted that the Veteran was under the care of a cardiologist for his heart condition.  Taking this into consideration, the examiner opined that it would be possible for the Veteran to work in a sedentary administrative job with minimal physical requirements.

In a January 2014 addendum to the December 2013 VA examination, the examiner noted that for the issue of entitlement to service connection for a heart disability other than irregular heartbeat disorder, it was at least as likely as not that the Veteran's hypertensive cardiomyopathy was secondarily connected to his service connected hypertension.  

Legal Criteria and Analysis

The Veteran's service connected irregular heartbeat disorder is rated as noncompensable (0 percent rating).  The Veteran's specific heart condition is not listed on the rating schedule, and therefore the RO rated the Veteran's condition under Diagnostic Code 7099-7010 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  The Veteran's condition was then rated under the most closely analogous code, Diagnostic Code 7010 for supraventricular arrhythmias.  38 C.F.R. § 4.104.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31.

Under Diagnostic Code 7010 a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A higher and maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran contends that he has periodic irregular heartbeats, manifested by a sensation that his heart skips a beat, and believes that he is entitled to a compensable evaluation for his irregular heartbeat disorder.

As mentioned above, based on a January 2014 addendum to the December 2013 VA examination the Veteran was granted service connection for cardiomyopathy.  The January 2014 examiner noted that the Veteran had hypertensive cardiomyopathy and opined that it was at least as likely as not that the Veteran's hypertensive cardiomyopathy was secondarily connected to his service connected hypertension.  The Veteran was granted service connection under Diagnostic Code 7020, cardiomyopathy, and assessed a 60 percent disability rating from June 26, 2007.  The only cardiovascular issue before the Board is the irregular heartbeat disorder.

Based on a review of the record, the Board finds that a compensable evaluation for the Veteran's irregular heartbeat disorder is not warranted.  That is, the medical reports of record do not show evidence of permanent atrial fibrillation or any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at any time during the pendency of this appeal, including the one-year period prior to receipt of the Veteran's claim for increase.  The December 2013 VA examiner noted that the Veteran had atrioventricular block I degree with intermittent (paroxysmal) arrhythmia, but with no evidence of episodes of arrhythmia within the last year.  The examiner opined that the evidence did not support the presence of supraventricular tachycardia, paroxysmal atrial fibrillation or permanent atrial fibrillation.  None of the other VA examinations conducted in connection with the current claim or Dr. D.L.L. indicated that the Veteran had permanent atrial fibrillation, paroxysmal atrial fibrillation or other supraventricular tachycardia.  The examinations showed his heart rate ranged from 57 to 80, and was typically in the 60s.  While the Board does not dispute that the Veteran may experience an occasional sensation of a racing heart or skipping a beat, there was no diagnostic evidence of permanent atrial fibrillation, paroxysmal atrial fibrillation or other supraventricular tachycardia. 

The Board acknowledges the Veteran's contentions that he tires more easily due to his irregular heartbeat, and that the symptoms occur intermittently.  Although the Veteran is competent to report feeling tired and feeling that his heart is skipping a beat, he has not been shown to have the training, experience, or knowledge necessary to make a competent determination that any feelings of tiredness are due to his normal variant heartbeat or that of his other service connected heart disorder.  Moreover, the Board finds that disability determinations with regard to the rhythm and rate of the heart, which involve the specialty of cardiology, are outside the realm of a lay person.  Indeed, the diagnostic code pertaining to arrhythmias does not reference fatigue; whereas the Veteran's fatigue is specifically contemplated in the rating assigned the cardiomyopathy under Diagnostic Code 7020.

The Board finds that the Veteran's own lay statements with respect to the severity of his irregular heartbeat disorder is not entitled to any probative weight because under the circumstances of this particular case he is not competent to assess the severity of such a complex medical disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the applicable Diagnostic Code requires documentation of the episodes by ECG or Holter monitor.  When the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  The Veteran is competent to report that he has feelings of palpitations, fatigue, and chest pain.  However, because the existence of heart disorders involves complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements with respect to the severity of his service-connected irregular heartbeat disorder and as to the set of symptoms he believes are associated with the disorder do not constitute competent evidence and have little to no probative value. 

There is no other diagnostic code pertaining to heart disabilities that would provide for a compensable rating in the circumstances presented.  As noted above, the Veteran was granted service connection for a heart disability, other than irregular heartbeat under Diagnostic Code 7020, cardiomyopathy.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in a diagnostic code by a VA adjudicator must be specifically explained).  In this case, Diagnostic Code 7010 is the most appropriate code for the irregular heartbeat disorder.  The evidence simply does not support entitlement to a compensable rating under that diagnostic code.

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether the Veteran is entitled to staged ratings for his irregular heartbeat disorder.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the appeal has the Veteran's arrhythmias been more or less disabling than is reflected in the noncompensable evaluation assigned. 

The claim for a higher, (i.e., compensable) rating therefore must be denied because the preponderance of the evidence is unfavorable.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The evidence of record does not suggest any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected irregular heartbeat disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's irregular heartbeat disorder, which include feeling heart flutter or that his heart has skipped a beat are adequately contemplated by the rating criteria under Diagnostic Code 7010.  The Veteran alleges that the disorder also causes fatigue, but the Board points out that his comorbid cardiomyopathy is specifically rated 60 percent based in part on the fatigue the Veteran experiences.  The Board finds the fatigue is not associated with the irregular heartbeat disorder.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary. 

In short, the evidence does not support the proposition that the Veteran's irregular heartbeat disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's irregular heartbeat disorder is consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's cardiac arrhythmias.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for cardiomyopathy associated with hypertension, left knee patellar tendonitis, tinnitus, hypertension, right knee patellar tendonitis, and chronic back strain, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id. 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record showed that during his March 2013 hearing he reported that he was working and that his cardiac arrhythmias did not have any significant effect on his daily activities.  The Veteran has not alleged that he is no longer working or unable to work because of his arrhythmias, nor does the evidence otherwise show that his irregular heartbeat disorder would preclude substantially gainful employment.  In the December 2013 VA examination with January 2014 addendum, the examiner noted that the Veteran could not work a job that would require physical labor, and instead would be able to work at an administrative job that was sedentary in nature.  As noted above, the Veteran noted that he was working and it was not noted as a job that required physical labor.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a compensable disability rating for an irregular heartbeat disorder is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


